Title: From John Quincy Adams to George Washington Adams, May 1810
From: Adams, John Quincy
To: Adams, George Washington,Adams, John



My dear Children Sons.
St: Petersburg May 1810.

I write to you both together, to assure you that although far distant from you, I always bear you both in my thoughts with tender affection—I hope that when you receive this letter, you will both be able to read, and understand it, and that you, George, will also be able to write me an answer to it—The greatest pleasure that you can give to you Parents, is to pursue your Studies with diligence, and improve yourselves as fast as you can.
I send with this letter a present for each of you—to George, three packs of Cards, in French; containing the antient History, the Roman History; and the History of France—In the pack of with the Roman History, there is a paper of directions, shewing how to play at these cards—I wish you may find them amusing and at the same time instructive.
I suppose that John will not know enough of French, to understand the game at Cards, and so I send for him a book with some pretty pictures in it, which will help him to learn it—
At the same time that I wish you not to forget the French that you had learnt before I came from home, I do not doubt but you have been and will be very studious in attentive to your other learning your Latin and Greek as well as your writing and . This is for George and it is about time for John to begin to learn the same— Your brother Charles, who sends his love to you, has already begun to learn to read, and can tell the letters of almost all the pictures in the book that I send you.
You must present my best respects to Mr: and Mrs: our Uncle & Aunt Cranch, and also to Mr: Whitney, and thank them in my name your Mama’s name and mine for all their kindness to you.
I am, your affectionate father.
John Quincy Adams.
P.S. After I had written the above, your Mama and I, received John’s letter of 30. December, which gave us great pleasure; and we thank Cousin Susan for having helped him to write it—We are very glad to hear that you are both good boys, and both well. We hope to hear often the same good account of you; and that you will both always write to us, when you know of an opportunity to send your letters.

